Name: Council Decision (EU) 2019/1320 of 18 July 2019 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an exchange of letters between the European Union and Ukraine amending the trade preferences for poultry meat and poultry meat preparations provided for by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part
 Type: Decision
 Subject Matter: European construction;  tariff policy;  trade;  international affairs;  foodstuff;  animal product;  Europe
 Date Published: 2019-08-06

 6.8.2019 EN Official Journal of the European Union L 206/1 COUNCIL DECISION (EU) 2019/1320 of 18 July 2019 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an exchange of letters between the European Union and Ukraine amending the trade preferences for poultry meat and poultry meat preparations provided for by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Association Agreement) entered into force on 1 September 2017. (2) A new type of poultry cut consists of a traditional breast cap with the humerus bones of the wings attached and can, after minimal transformation in the Union, be marketed in the Union as poultry breast. Unlimited imports of those cuts, of which imports from Ukraine reached 55 500 tons in 2018, therefore risk undermining the conditions under which traditional poultry breast cuts may be imported into the Union under the Association Agreement, in particular the quantitative restrictions in the form of a tariff rate quota. (3) On 20 December 2018, the Council authorised the Commission to open negotiations with Ukraine with a view to finding a solution by amending the trade preferences for poultry meat and poultry meat preparations provided for by the Association Agreement. Those negotiations were successfully concluded on 19 March 2019. (4) The Agreement in the form of an exchange of letters between the European Union and Ukraine amending the trade preferences for poultry meat and poultry meat preparations provided for by the Association Agreement (the Agreement in the form of an exchange of letters) should be signed on behalf of the Union, subject to its conclusion. (5) In order to rapidly eliminate the risk of potentially unlimited duty free imports of those poultry cuts, the Agreement in the form of an exchange of letters should be applied on a provisional basis, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Agreement in the form of an exchange of letters between the European Union and Ukraine amending the trade preferences for poultry meat and poultry meat preparations provided for by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, is hereby authorised, subject to the conclusion of the said Agreement in the form of an exchange of letters. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an exchange of letters on behalf of the Union. Article 3 Pending its entry into force, the Agreement in the form of an exchange of letters shall be applied on a provisional basis from the first day of the month following the date of receipt by the Depositary referred to in Article 484 of the Association Agreement of:  the Union's notification on the completion of the procedures necessary for this purpose; and  Ukraine's notification of the completion of ratification in accordance with its procedures and applicable legislation, whichever is later. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2019. For the Council The President T. TUPPURAINEN (1) OJ L 161, 29.5.2014, p. 3.